 



EXHIBIT 10.1

SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
dated April 12, 2005, by and among PETROQUEST ENERGY, L.L.C., a Louisiana
limited liability company (“Borrower”); PETROQUEST ENERGY, INC., a Delaware
corporation (“PEI” ); PITTRANS, INC., an Oklahoma corporation (“Pittrans,”); TDC
ACQUISITION SUB LLC, a Louisiana limited liability company (“TDC Acquisition
Sub,” who along with PEI and Pittrans are, or will be come, a “Guarantor”);
JPMORGAN CHASE BANK, N.A. (successor by merger to BANK ONE, N.A. (Main Office
Chicago)) (individually as a lender and as agent, “Agent”) and the financial
institutions set forth on the signature pages hereto, (“Lenders”).

R E C I T A L S:

     WHEREAS, Borrower, PEI, Agent and Union Bank of California entered into an
Amended and Restated Credit Agreement dated May 14, 2003 (which as the same may
have been and be amended from time to time is herein called the (“Credit
Agreement”), pursuant to which Borrower amended and restated a previously
existing credit facility dated May 11, 2001; and

     WHEREAS, Union Bank of California has, by Assignment dated December 23,
2003, assigned and conveyed to Agent, as a Lender, all of its interest in the
Credit Agreement; and

     WHEREAS, Agent, as a Lender, has by Assignment effective on or about
November 7, 2004, assigned and conveyed to certain other financial institutions
a portion of its interest in the Credit Agreement; and

     WHEREAS, Borrower, Guarantors, Agent and the Lenders desire to amend the
Credit Agreement as herein set forth.

     NOW THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Definitions. Except as otherwise provided below, unless the context
hereof indicates otherwise, all capitalized terms used herein shall have the
same meaning as such capitalized terms are defined in the Credit Agreement.

     (a) The following defined terms set forth in Article I of the Credit
Agreement are hereby amended as follows:

     “Borrowing Base Reduction Amount” means (a) $2,500,000 commencing May 1,
2005 and continuing for each month thereafter until the next semi-annual
Borrowing Base redetermination pursuant to Section 2.2.2, and (b) for each month
thereafter, such amount as designated by 100% of the Lenders in a notice to
Borrower

 



--------------------------------------------------------------------------------



 



from time to time in connection with each successive scheduled semi-annual
Borrowing Base redetermination pursuant to Section 2.2.2 or successive
unscheduled Borrowing Base redetermination pursuant to Section 2.2.3.; provided
however, if 100% of the Lenders fail to timely designate a new Borrowing Base
Reduction Amount, then the Borrowing Base Reduction Amount most recently in
effect will continue in effect until 100% of the Lenders designate a new
Borrowing Base Reduction Amount.”

     “Guarantor” means individually and collectively (i) PetroQuest Energy,
Inc., a Delaware corporation; (ii) Pittrans, Inc., an Oklahoma corporation;
(iii) TDC Acquisition Sub LLC, a Louisiana limited liability company; and
(iv) their respective successors and assigns

     (b) Article I of the Credit Agreement is hereby amended by adding the
following new defined terms and their definitions in proper alphabetical
sequence as follows:

     “CSP Pipeline” means CSP Pipeline LLC, a Louisiana limited liability
company and a Subsidiary of TDC Energy.

     “Excluded Subsidiary” means each of CSP Pipeline, Sea Harvester, Salvador
Energy and TDC Energy Systems.

     “Salvador Energy” means Salvador Energy Company, L.L.C., a Louisiana
limited liability company and a Wholly Owned Subsidiary of TDC Energy.

     “Sea Harvester” means Sea Harvester Energy Development Company, L.L.C., a
Louisiana limited liability company and a Subsidiary of TDC Energy.

     “TDC Acquisition Sub” means TDC Acquisition Sub, a Louisiana limited
liability company and a Wholly Owned Subsidiary of PEI,

     “TDC Energy” means TDC Energy LLC, a Louisiana limited liability company.

     “TDC Energy Systems” means TDC Energy Systems, L.L.C., a Louisiana limited
liability company and a Wholly Owned Subsidiary of TDC Energy.

     “TDC Merger Agreement” means that certain Agreement and Plan of Merger
dated April 12, 2005 among Borrower; TDC Acquisition Sub; TDC Energy; and the
members of TDC Energy who are a party thereto regarding the merger of TDC Energy
with and into TDC Acquisition Sub.

     2. Amendments to the Credit Agreement. The Credit Agreement is, effective
the date hereof, and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, hereby amended as follows:

 



--------------------------------------------------------------------------------



 



     (a) Section 2.2.1 Borrowing Base, of the Credit Agreement is hereby amended
by deleting the section in its entirety and substituting the following:

     “2.2.1 Until the date as of which the Borrowing Base is next redetermined
pursuant to Section 2.2.2, the Borrowing Base shall be $67,500,000, as reduced
by Section 2.2.5.”

     (b) A new Section 5.31 TDC Merger Agreement is hereby added to the Credit
Agreement as follows:

     “5.31 TDC Merger Agreement. The transactions contemplated by the TDC Merger
Agreement have or will close as contemplated therein and neither Borrower, any
Guarantor, nor any other party thereto has waived nor shall waive, or in any way
amend, without the prior consent of the Agent, the terms of the TDC Merger
Agreement, including any condition to the obligations to close as so set forth
therein. A true, correct and complete copy of the TDC Merger Agreement
(including all exhibits, schedules and amendments thereto) has been delivered to
Agent and a true, correct and complete copy of each document and instrument
delivered at closing thereof has been delivered to the Agent. Neither Borrower,
any Guarantor, nor any other party thereto is in default under the TDC Merger
Agreement or any document or instrument to be delivered in connection with the
TDC Merger Agreement executed in connection therewith. The representations and
warranties made by each of the parties in the TDC Merger Agreement and any other
document or instrument will be true and correct (except for changes expressly
provided for therein or herein) on and as of the closing date as though made on
and as of such date. None of the Excluded Subsidiaries has any substantial
business operations other than as disclosed on Schedule 5.31.”

     (c) Section 6.11 Indebtedness, of the Credit Agreement is hereby amended by
deleting the section in its entirety and substituting the following:

     “6.11. Indebtedness. Neither the Borrower nor any Guarantor will, nor will
it permit any Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

     (i) the Credit Extensions;

     (ii) Indebtedness existing on the date hereof and described in Schedule
6.11;

     (iii) Indebtedness arising under Rate Management Transactions permitted
under Section 6.25;

     (iv) Indebtedness among the Guarantor, the Borrower or any of their
Subsidiaries;

     (v) Indebtedness associated with bonds or surety obligations

 



--------------------------------------------------------------------------------



 



required by any governmental or regulatory authority or prior owner in
connection with owning or operating its Oil and Gas Properties in the ordinary
course of business;

     (vi) unsecured accounts payable incurred in the ordinary course of business
which remain unpaid after the expiration of ninety (90) days beyond invoice date
or are being contested in good faith and as to which such reserve as is required
by Agreement Accounting Principles has been made;

     (vii) Indebtedness not to exceed at any one time $500,000 related to
purchase money financing;

     (viii) Indebtedness relating to Capitalized Lease Obligations not to exceed
at any one time $500,000;

     (ix) Indebtedness relating to net production imbalances not to exceed at
any one time $1,000,000;

     (x) Indebtedness relating to overriding royalties and other interests
carved out of production incurred in the ordinary course of oil and gas
exploration and development projects;

     (xi) Indebtedness associated with the financing of premiums for business
insurance of the Guarantor, the Borrower and their Subsidiaries;

     (xii) Contingent Obligations of the Guarantor in connection with guarantees
of the obligations of the Borrower and its Subsidiaries in connection with
owning and operating Oil and Gas Properties in the ordinary course of business.

     (xiii) Non-Recourse Indebtedness not to exceed $25,000,000;

     (xiv) the Subordinated Indebtedness; and

     (xv) Indebtedness of TDC Acquisition Sub existing immediately after the
Merger (as defined in the TDC Merger Agreement) arising out of the commodities
hedging contracts and interest rate management contracts listed on Schedule 4.23
to the TDC Merger Agreement.

     (f) Section 6.15 Liens, of the Credit Agreement is hereby amended by
deleting the section in its entirety and substituting the following:

     “6.15. Liens. Neither the Borrower nor any Guarantor will, nor will it
permit any Subsidiary to, create, incur, or suffer to exist any Lien in, of or
on the Property of the Borrower, any Guarantor or any of their respective
Subsidiaries, except:

 



--------------------------------------------------------------------------------



 



     (i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;

     (ii) Liens imposed by Law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than ninety (90) days past due, or are
being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles shall have
been set aside on its books;

     (iii) Liens arising out of pledges or deposits under worker’s compensation
Laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;

     (iv) utility easements, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way affect the marketability of the same or interfere with the use thereof in
the business of the Borrower or its Subsidiaries;

     (v) Liens existing on the date hereof in favor of the Minerals Management
Service;

     (vi) Liens in favor of the Agent, for the benefit of the Lenders, granted
pursuant to any Collateral Document and other Liens expressly permitted under
the Collateral Documents;

     (vii) Liens in favor of operators and non-operators under joint operating
agreements or similar contractual arrangements arising in the ordinary course of
the business of the Borrower or its Subsidiaries to secure amounts owing, which
amounts are not more than ninety (90) days past due or are being contested in
good faith by appropriate proceedings, if such reserve as may be required by
Agreement Accounting Principles shall have been made therefor;

     (viii) Liens under production sales agreements, division orders, operating
agreements, and other agreements customary in the oil and gas business for
processing, producing, and selling Hydrocarbons securing obligations not
constituting Indebtedness and provided that such Liens do not secure obligations
to deliver Hydrocarbons at some future date without receiving full payment
therefor within ninety (90) days of delivery.

     (ix) Liens in favor of any of the Lenders in connection with Rate

 



--------------------------------------------------------------------------------



 



Management Transactions;

     (x) Liens in favor of the Subordinated Lenders securing the Subordinated
Indebtedness, which are inferior in right and time to the Liens in favor of the
Lenders; and

     (xi) Liens in favor of Macquarie Americas Corp., as the counterparty to the
contracts listed on Schedule 4.23 of the TDC Merger Agreement.”

     (d) Section 6.19 Affiliates, of the Credit Agreement is hereby amended by
adding the following new sentence:

     “Except as permitted below, PEI will not nor will it permit the Borrower or
any other Subsidiary to transfer assets of PEI, the Borrower or any other
Subsidiary to any Excluded Subsidiary, provide, however, PEI, the Borrower or
any Subsidiary may fund working capital to CSP Pipeline in an amount not to
exceed $250,000 in any calendar year. “

     (e) Section 6.25 Rate Management Transactions, of the Credit Agreement is
hereby amended by deleting the section in its entirety and substituting the
following:

     “6.25. Rate Management Transactions. Neither the Borrower, any Guarantor
nor any Subsidiary will be a party to or in any manner be liable on any Rate
Management Transactions except:

     (i) contracts entered into with the purpose of fixing prices on oil or gas
expected to be produced by the Borrower or its Subsidiaries, provided that at
all times: (a) no such contract fixes a price for a term of more than
twenty-four (24) months for any such contract to which any Lender or any
Affiliate thereof is a counter-party and thirty-six (36) months for any such
contract for which any Subordinated Lender or any Affiliate thereof is a
counter-party; or (b) the aggregate monthly production covered by all such
contracts (determined, in the case of contracts that are not settled on a
monthly basis, by a monthly pro-ration acceptable to the Agent) for any single
month does not in the aggregate exceed seventy-five percent (75%) of the
aggregate Projected Oil and Gas Production of Borrower and its Subsidiaries
anticipated to be sold in the ordinary course of such Person’s business for such
month; (c) each such contract is with a counterparty or has a guarantor of the
obligation of the counterparty who (unless such counterparty is a Lender, a
Subordinated Lender, or one of their respective Affiliates) at the time the
agreement is made has (or whose holding company has) long-term obligations rated
AA or AA2 or better, respectively, by either S&P or Moody’s or is an investment
grade-rated industry participant. As used in this subsection, the term
“Projected Oil and Gas Production” means the projected production of oil or gas
from the “proved, developed, and

 



--------------------------------------------------------------------------------



 



producing” category set forth in the most recent Reserve Report (measured by
volume unit or BTU equivalent, not sales price) for the term of the contracts or
a particular month, as applicable, from Oil and Gas Properties and interests
owned by the Guarantor, the Borrower and their Subsidiaries which are located in
or offshore of the United States of America and which have attributable to them
proved oil or gas reserves, as such production is projected in the most recent
report delivered pursuant to Section 6.1, after deducting projected production
from any properties or interests sold or under contract for sale that had been
included in such report and after adding projected production from any
properties or interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports meeting the requirements of
Section 6.1 above and otherwise are satisfactory to the Agent;

     (ii) contracts entered into by the Borrower or any Subsidiary with the
purpose and effect of fixing interest rates on a principal amount of
indebtedness of such Person that is accruing interest at a variable rate,
provided that (a) the aggregate notional amount of such contracts never exceeds
seventy-five percent (75%) of the anticipated outstanding principal balance of
the indebtedness to be hedged by such contracts or an average of such principal
balances calculated using a generally accepted method of matching interest swap
contracts to declining principal balances, (b) the floating rate index of each
such contract generally matches the index used to determine the floating rates
of interest on the corresponding indebtedness to be hedged by such contract, and
(c) each such contract is with a counterparty or has a guarantor of the
obligation of the counterparty who (unless such counterparty is a Lender, a
Subordinated Lender, or one of their Affiliates) at the time the contract is
made has (or whose company has) long-term obligations rated AA or AA2 or better,
respectively, by either S&P or Moody’s or is an investment grade-rated industry
participant;

     (iii) contracts entered into pursuant to Section 6.17 of the Subordinated
Credit Agreement with the purpose of fixing prices on oil or gas expected to be
produced by the Borrower or its Subsidiaries; and

     (iv) contracts in favor of TDC Acquisition Sub as listed on Schedule 4.23
of the TDC Merger Agreement.

Within ninety (90) days of the date hereof, the Borrower shall establish and
shall at all times thereafter maintain Rate Management Transactions consisting
of contracts entered into with the purpose of fixing prices on oil or gas
expected to be produced by the Guarantor, the Borrower and their Subsidiaries,
covering at least fifty percent (50%) of the aggregate volumes of Hydrocarbons
listed in the “proved, developed, and producing” category set forth in the most
recent Reserve Report, determined on a rolling twelve month basis.”

 



--------------------------------------------------------------------------------



 



     (f) Section 6.26 Dry Hole Costs, of the Credit Agreement is hereby amended
by deleting the section in its entirety and substituting the following:

     “6.26. Dry Hole Costs. The Borrower shall not enter into any authority for
expenditure for (i) any single exploration well having a dry hole cost estimated
to exceed $3,000,000; or (ii) any single development well having a dry hole cost
estimated to exceed $5,000,000. “

     3. Conditions Precedent to Effectiveness of Amendment. This Amendment shall
become effective when, and only when, each of the conditions below have been
complied with to the satisfaction of the Agent and the Lenders and the documents
required below have been delivered to the Agent and the Lenders:

     (a) Counterparts of this Amendment duly executed by Borrower, Guarantors
and Lenders;

     (b) A copy of the resolutions approving this Amendment, and authorizing the
transactions contemplated herein or therein duly adopted by the Managers of
Borrower, accompanied by a certificate of the duly authorized Secretary of
Borrower, that such copy is a true and correct copy of the resolutions duly
adopted by the Managers of Borrower, and that such resolutions constitute all
the resolutions adopted with respect to such transactions, and have not been
amended, modified or revoked in any respect and are in full force and effect as
of the date hereof;

     (c) A copy of the resolutions approving this Amendment, and authorizing the
transactions contemplated herein or therein duly adopted by the Board of
Directors or Members of each Guarantor, as the case may be, accompanied by a
certificate of the duly authorized Secretary of such Guarantor, that such copy
is a true and correct copy of the resolutions duly adopted by the Board of
Directors or Members of such Guarantor, and that such resolutions constitute all
the resolutions adopted with respect to such transactions, and have not been
amended, modified or revoked in any respect and are in full force and effect as
of the date hereof;

     (d) Copies of all documentation executed by PEI, TDC Acquisition Sub, TDC
Energy and the other parties to the TDC Merger Agreement, certified by an
Authorized Officer of Borrower that such documents are true, correct and
complete;

     (e) Twelve (12) certified copies of the Certificate of Merger as filed with
the Secretary of State of Louisiana, each in recordable form;

     (f) Evidence satisfactory to the Agent, the Lenders and their counsel as to
the termination and release of TDC Energy and CSP Pipeline from any and all
obligations arising out of or related to that certain Credit Agreement dated
May 2, 2003 between TDC Energy and Macquarie Americas Corp., a Delaware
corporation, a lender thereunder, including, but not limited to, such releases
of Liens and UCC Termination Statements, in a

 



--------------------------------------------------------------------------------



 



form and substance satisfactory to the Agent, the Lenders and their counsel,
with respect to the Properties of TDC Energy and CSP Pipeline, immediately prior
to the Merger (as defined in the TDC Merger Agreement) and such other
agreements, documents and instruments as may be necessary and appropriate, in
form and substance satisfactory to the Agent and the Lenders;

     (g) Mortgages, executed by TDC Acquisition Sub, in a form satisfactory to
TDC Acquisition Sub and to the Agent, the Lenders and their counsel with respect
to the Properties of TDC Acquisition Sub immediately after giving effect to the
Merger (as defined in the TDC Merger Agreement), which are part of the
Collateral, and such other agreements, documents and instruments as may be
necessary and appropriate, in form and substance satisfactory to TDC Sub and to
the Agent and to the Lenders, executed and delivered by TDC Acquisition Sub, as
mortgagor or assignor, in favor of the Agent, ratably for the benefit of the
Lenders, in order to create and perfect the Lender Liens in and to all
Collateral described therein;

     (h) The Pledge Agreement, executed by PEI, in a form satisfactory to PEI
and to the Agent, the Lenders and their counsel, with respect to the membership
interest of TDC Acquisition Sub, along with one or more certificates evidencing
such shares having attached thereto duly executed stock powers and any financing
statements related thereto;

     (i) The Pledge Agreement, executed by TDC Acquisition Sub, in a form
satisfactory to TDC Acquisition Sub and to the Agent, the Lenders and their
counsel, with respect to the membership interest of each Excluded Subsidiary,
along with one or more certificates evidencing such shares having attached
thereto duly executed stock powers and any financing statements related thereto;

     (j) A Guaranty, executed by TDC Acquisition Sub, in a form satisfactory to
TDC Acquisition Sub and to the Agent, the Lenders, and their counsel;

     (k) An amendment to the Subordinated Credit Agreement executed by Borrower
and the Subordinated Lenders, in a form satisfactory to Borrower and to the
Agent, the Lenders and their counsel, pursuant to which, among other things, the
Parties thereto will amend the Subordinated Credit Agreement to permit the
increase in the Borrowing Base contemplated by this Sixth Amendment;

     (l) True, correct and complete copies of all documents evidencing the
settlement of the Enron Litigation ( as defined in the TDC Merger Agreement),
including, but not limited to, a certified copy of a court order which has
become final and non-appealable approving such settlement, all in a form
satisfactory to the Agent, the Lenders and their counsel;

     (m) There shall not have been, in the sole judgment of Lenders, any
material adverse change in the financial condition, business or operations of
Borrower or any Guarantor;

 



--------------------------------------------------------------------------------



 



     (n) Payment of all fees as set forth in the Fee Letter executed by Borrower
in connection with this Amendment;

     (o) Payment by Borrower of the fees and expenses of counsel to Lenders in
connection with the preparation and negotiation of this Amendment and all
documents and instruments contemplated hereby; and

     (p) The execution and delivery of such additional documents and instruments
which the Agent and its counsel may deem necessary to effectuate this Amendment
or any document executed and delivered to Lenders in connection herewith or
therewith.

     4. Representations and Warranties of Borrower. Borrower represents and
warrants as follows:

     (a) Borrower and Guarantors are each duly authorized and empowered to
execute, deliver and perform this Amendment and all other instruments referred
to or mentioned herein to which it is a party, and all action on its part
requisite for the due execution, delivery and the performance of this Amendment
has been duly and effectively taken. This Amendment, when executed and
delivered, will constitute valid and binding obligations of Borrower and
Guarantors, as the case may be, enforceable against such party in accordance
with its terms. This Amendment does not violate any provisions of the Articles
of Organization or limited liability agreement of Borrower, the Certificate of
Incorporation or By-Laws of Guarantors, or any contract, agreement, law or
regulation to which Borrower or Guarantors are subject, and does not require the
consent or approval of any regulatory authority or governmental body of the
United States or any state;

     (b) After giving affect to this Amendment, the representations and
warranties contained in the Credit Agreement, as amended hereby, and any other
Loan Documents executed in connection herewith or therewith are true, correct
and complete on and as of the date hereof as though made on and as of the date
hereof;

     (c) After giving affect to this Amendment, no event has occurred and is
continuing which constitutes a Default or Unmatured Default; and

     (d) When duly executed and delivered, each of this Amendment and the Credit
Agreement will be legal and binding obligations of Borrower, enforceable in
accordance with their respective terms, except as limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and by equitable principles of general application.

     5. Reference to and Effect on the Loan Documents.

     (a) Upon the effectiveness of Section 2 hereof, on and after the date
hereof, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference in the Loan
Documents shall mean and be a reference to the Credit Agreement as amended
hereby.

 



--------------------------------------------------------------------------------



 



     (b) Except as specifically amended above, the Credit Agreement and the
Note(s), and all other instruments securing or guaranteeing Borrower’s
obligations to Lenders, including the Collateral Documents, as amended
(collectively, the “Security Instruments”) shall remain in full force and effect
and are hereby ratified and confirmed. Without limiting the generality of the
foregoing, the Security Instruments and all collateral described therein do and
shall continue to secure the payment of all obligations of Borrower and
Guarantors under the Credit Agreement and the Note(s), as amended hereby, and
under the other Security Instruments.

     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Security Instruments, nor constitute a waiver
of any provision of any of the Security Instruments.

     6. Waiver. As additional consideration for the execution, delivery and
performance of this Amendment by the parties hereto and to induce Lenders to
enter into this Amendment, Borrower and Guarantors each warrants and represents
to Lenders that no facts, events, statuses or conditions exist or have existed
which, either now or with the passage of time or giving of notice, or both,
constitute or will constitute a basis for any claim or cause of action against
Lenders or any defense to (i) the payment of any obligations and indebtedness
under the Note(s) and/or the Security Instruments, or (ii) the performance of
any of its obligations with respect to the Note(s) and/or the Security
Instruments, and in the event any such facts, events, statuses or conditions
exist or have existed, Borrower unconditionally and irrevocably waives any and
all claims and causes of action against Lenders and any defenses to its payment
and performance obligations in respect to the Note(s) and the Security
Instruments.

     7. Costs and Expenses. Borrower agrees to pay on demand all costs and
expenses of Lenders in connection with the preparation, reproduction, execution
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for Lenders. In addition, Borrower shall pay any and all fees payable or
determined to be payable in connection with the execution and delivery, filing
or recording of this Amendment and the other instruments and documents to be
delivered hereunder, and agrees to save Lenders harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omitting to pay such fees.

     8. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.

     9. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

     10. Final Agreement. THIS WRITTEN AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY

 



--------------------------------------------------------------------------------



 



EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
duly executed in multiple counterparts, each of which is an original instrument
for all purposes, all as of the day and year first above written.

            “Borrower”


PETROQUEST ENERGY, L.L.C.
      By:        /s/ Michael O. Aldridge         Michael O. Aldridge, Senior
Vice President,        Chief Financial Officer and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            “Guarantors”


PETROQUEST ENERGY, INC.
      By:        /s/ Michael O. Aldridge         Michael O. Aldridge, Senior
Vice President,        Chief Financial Officer and Treasurer     

            PITTRANS, INC.
      By:        /s/ Michael O. Aldridge         Michael O. Aldridge, Chief
Financial Officer             

            TDC ACQUISITION SUB
      By:        /s/ Michael O. Aldridge         Michael O. Aldridge, Senior
Vice President,
Chief Financial Officer and Treasurer
   

 



--------------------------------------------------------------------------------



 



         

            “Lenders”


JPMORGAN CHASE BANK, N.A.,
As the Agent, a Lender and LC Issuer
      By:   /s/ Charles Kingswell-Smith         Charles Kingswell-Smith       
Managing Director                  GUARANTY BANK, FSB,
As a Lender
      By:   /s/ Brian J. Petet       Name:   Brian J. Petet      Title:  
Assistant Vice President                  CALYON NEW YORK BRANCH,
As a Lender
      By:   /s/ Philippe Soustra       Name:   Philippe Soustra      Title:  
Executive Vice President                        By:   /s/ Attila Coach      
Name:   Attila Coach      Title:   Managing Director     

 